Title: To George Washington from Oliver Wolcott, Jr., 20 June 1796
From: Wolcott, Oliver Jr.
To: Washington, George


        
          
            Sir,
            Philadelphia June 20th 1796.
          
          The enclosed Letters have been received by me & the Secretary of State in consequence of the death of Mr Gorham, supervisor of Massachusetts. The Inspectors of Surveys are John Frothingham of the province of Maine, Jonathan Jackson of Newburyport & Leonard Jarvis of Boston. The two last with Mr Davis the present Comptroller are mentioned as Candidates.
          Mr Jarvis’s application does not appear to be supported; he is said to be much engaged in land speculations; his political principles are opposed to the administration of the Government, & the manner in which he has executed the office of Inspector, though not censurable so far as has come to my knowledge, has not indicated extraordinary zeal or ability. Mr Davis or Mr Jackson would I have no doubt, either of them, do justice to the appointment, & either of the persons would be free from any public objection—The appointment would suit Mr Davis who proposes to remove to Boston: Mr Jackson’s claims are however of a peculiar nature. he has served long in the same department, & much of the time for a moderate compensation. the degree of order which has existed in the Revenue Department in the District of Massachusetts is much owing to his exertions. the office now vacant seems therefore to be a just object of expectation by him, and a proper reward of his merit. The force of Mr Jackson’s claims are fairly admitted by Mr Davis, and though, as before mentioned the office in itself would be desirable, yet he feels a delicacy in being the Competition of Mr Jackson.
          In case the President should appoint Mr Jackson to be supervisor—Genl John Brooks & Leonard Vassal Berland are offered as candidates for the office of Inspector. I am not

personally acquainted with the qualifications of these gentlemen; but from the enclosed recommendations it would appear that either of them would discharge the office with diligence & ability.
          If Genl Brooks shall be appointed Inspector, Colo. Saml Bradford is warmly recommended as a proper character to fill the office of Marshal.
          In consequence of the recommendation of Colo. Carrington, concurring with those laid before the President in support of Mr Kirby, a commission has issued in his favor as Collector for the District of Hampton.
          Mr Steele has signified his acceptance of the office of Comptroller & will be here about the first of the ensuing month; he desires me to express to The President assurances of his gratitude, & of faithful exertions to merit the confidence reposed in him.
          Since the President’s absence I have carefully enquired into the circumstances of the capture of the Mount Vernon by a French privateer, & I have reason to believe this to be a true state of the case, which I communicate for the President’s information. The ship was built by Mr Murgatroyd a respectable merchant of this City—it was reported about the wharves some time since, that she was sold to Mr Duncanson. Mr Duncanson actually applied for a quantity of Rum to be shipped on board this vessel. On finding however that the vessel could not be registerred in his own name, as he had not been naturalized, some new arrangement took place with Mr Murgatroyd, in consequence of which the ship was to remain Mr M.’s property, until her arrival in England. The Cargo, though shipped in the names of Messrs Willings & Francis, I strongly suspect to be Mr Duncanson’s property, & that of other Englishmen not naturalized. It is suspected, tho’ this is but suspicion, that even the ship is not at Mr Murgatroyd’s risque. It is certain that he has underwritten two thousand Dollars in this same vessell. This however is a delicate point, because if the Ship is in whole or in part owned by british subjects, Mr Murgatroyd must have violated the Law, if not been guilty of perjury. His general character would strongly repel suspicions of this nature, yet I find he is suspected, even by candid men, of disingenuous conduct. I must therefore consider it as doubtful, to say no more, whether the Mount Vernon was not lawfully captured. In a public point of view, it would be happy if this were to appear to be the case, as it would

obviate some suspicions of an unfriendly disposition on the part of France. The complexion of Bache’s paper is calculated however to keep up alarm; it seems to be an object to be preparing the public mind for some new line of conduct, contrary to our Treaty & distressing to our Commerce. If Bache’s paper is considered as indicating the designs of the French Government, we are to expect that british property on board our vessells will be captured, & that no englishmen will be considered as American citizens who have been naturalized since the commencement of the present war; perhaps they may proceed so far as to take all vessels bound to or from English ports. Of this however I perceive no indications except what are founded on reports which I cannot trace to any authentic source.
          The Democrats, or at least some of them, have been predicting that the French would soon manifest their resentment against the Government. they say as we permit the british to take our vessels, the French have a right to adopt the same line of conduct. If the French Minister has powers for the purpose & can be influenced by our people, there are enough here who would rejoice in any misfortunes which wou’d produce discontents, & thus render the Government odious. If another capture under circumstances less justifiable than those attending the Mount Vernon, were to happen, the case would in my opinion be serious—even at present there are good reasons for apprehension. I have the honor to be &c.
          
            Oliv: Wolcott Jr
          
        
        
          Note. I am just informed that Mr Otis declines the appointment of District Attorney. On a former occasion I mentioned Mr Davis as a suitable character. I have no doubt but he would execute the office with ability & that the appointment wou’d give satisfaction. I have however heard nothing from Boston, & I do not write in consequence of any intimation from Mr Davis at this time.
        
      